Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 1 of 13 PageID #: 45




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X

 CHAIM KAPLAN, et al.,

                                    Plaintiffs,                            Case No.
                                                                           19-cv-3142 (ILG) (rlm)
                            -against-

 CENTRAL BANK OF THE ISLAMIC REPUBLIC OF
 IRAN, et al.,

                                    Defendants.

  -------------------------------------------------------------------- X

                   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION
                     FOR ENTRY OF FINAL JUDGMENT BY DEFAULT

                                               INTRODUCTION

          This is a civil action under the Antiterrorism Act (“ATA”), 18 U.S.C. § 2331, et seq.,

 brought by American citizens who were severely injured by a series of rocket and missile attacks

 carried out by the Hezbollah terrorist organization against civilian population centers in Israel in

 July and August, 2006. The defendant in this action, Bank Saderat PLC (“BSPLC”), provided

 massive funding to Hezbollah during the years prior to the attacks.

          BSPLC appeared by counsel and vigorously defended this case for nearly a decade.

 However, on June 28, 2019, BSPLC’s counsel informed the Court that BSPLC had decided to

 cease participation in this case, and to dismiss its counsel. (DE 82). Therefore, on September 5,

 2019, BSPLC’s default was entered under Fed. R. Civ. P 55(a). (DE 86).

          BSPLC followed the identical course – appearing, litigating for years, and then

 withdrawing and intentionally defaulting – in a parallel ATA case before this Court brought by

 Americans harmed by the 2006 Hezbollah rocket attacks. See Lelchook v. Islamic Republic of



                                                           1
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 2 of 13 PageID #: 46




 Iran, 393 F. Supp. 3d 261 (E.D.N.Y. 2019) (entering default judgment on liability against

 BSPLC).

        This case is therefore now ripe for entry of final default judgment against BSPLC, once

 plaintiffs’ damages are fixed by this Court. In the event, before transferring this case to this

 Court the United States District Court for the District of Columbia carefully examined and

 determined the types and the measure of damages due to the plaintiffs herein as a result of the

 harm inflicted on them by the Hezbollah rocket attacks, in the course of entering final judgment

 in favor of the plaintiffs on claims against the Islamic Republic of Iran (“Iran”). (See DE 64). In

 entering final judgment against defendant BSPLC, this Court can and should adopt the damages

 findings and awards made by the D.C. District Court in plaintiffs’ action against Iran.

        Accordingly, plaintiffs hereby respectfully move this Court,1 pursuant to Fed. R. Civ. P.

 55(b)(2), to enter final judgment in their favor and against defendant BSPLC, in the amounts

 awarded in plaintiffs’ action against Iran, to be trebled pursuant to ATA § 2333.2

                                           ARGUMENT

    A. Relevant Background

        This action was filed on March 23, 2010, in the United States District Court for the

 District of Columbia, by a group of American, Israeli and Canadian civilians who were injured in

 rocket and missile attacks on civilian population centers in Israel carried out by the Hezbollah

 terrorist organization between July 12 and August 14, 2006. (DE 3, passim). The complaint


        1
          Plaintiffs respectfully note that (as will be discussed below) the weight of authority
 indicates that a final default judgment must be entered by an Article III judge in the
 circumstances presented here.
        2
           As discussed below, one of the plaintiffs, Danielle Sauter, received an award against
 Iran but is not entitled to, and so does not seek, an award under the ATA in this case.


                                                 2
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 3 of 13 PageID #: 47




 named as defendants: BSPLC; Bank Saderat Iran (“BSI”); Iran; the Central Bank of Iran

 (“CBI”); and unidentified officers and employees of the other defendants (who were named as

 Doe defendants). (Id. at ¶¶ 12-20). The American plaintiffs asserted ATA claims against BSPLC,

 and claims under the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1605A, against

 Iran, CBI and BSI. The non-U.S. plaintiffs asserted claims against BSI and BSPLC under the

 Alien Tort Statute (“ATS”), 28 U.S.C. § 1350. Additionally, all the plaintiffs asserted

 supplemental causes of action under Israeli law against BSPLC and BSI. (Id. at ¶¶ 117-173).

        BSPLC and BSI appeared by counsel, and moved to dismiss the complaint on multiple

 grounds. (DE 15). On August 20, 2013, the D.C. District Court issued a decision disposing of

 that motion. Kaplan v. Cent. Bank of Islamic Republic of Iran, 961 F. Supp. 2d 185 (D.D.C.

 2013). The court rejected arguments by BSPLC and BSI that this case presents a non-justiciable

 political question, that the plaintiffs lack Article III standing, that plaintiffs’ claims are barred

 under the Act of State Doctrine, and that Israel and Lebanon are “indispensable parties.” Id. at

 191-199.

        However, the court dismissed the American plaintiffs’ ATA action against BSPLC on the

 basis of the ATA’s “act of war” exception, 18 U.S.C. § 2336(a), and dismissed their FSIA action

 against BSPLC because BSPLC was no longer an “agency or instrumentality” of a foreign state.

 Id. at 198-204. The court also dismissed the non-U.S plaintiffs’ ATS action against BSPLC and

 BSI. Id. at 204-205. Finally, having dismissed all the federal claims, the court declined to

 exercise supplemental jurisdiction over the plaintiffs’ causes of action under Israeli law. Id. at

 205-206.3


        3
           The D.C. District Court also dismissed all the individual “Doe” defendants who were
 officers or employees of BSPLC or BSI. Kaplan, 961 F. Supp. 2d at 206.


                                                  3
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 4 of 13 PageID #: 48




        The plaintiffs appealed the dismissal of their ATA and ATS claims. The D.C. Circuit

 vacated the dismissal of the American plaintiffs’ ATA claims against BSPLC, finding that the

 district court had impermissibly assumed “hypothetical jurisdiction” by ruling on BSPLC’s “act

 of war” defense (a merits issue) without first addressing BSPLC’s personal jurisdiction defense.

 Kaplan v. Cent. Bank of the Islamic Republic of Iran, 896 F.3d 501, 509-514 (D.C. Cir. 2018).

 The D.C. Circuit affirmed the dismissal of the non-U.S. plaintiffs’ ATS claims. Id. at 514-516.

        After the D.C. Circuit remanded the ATA claims against BSPLC back to the D.C. District

 Court, the district court severed the ATA claims and transferred them to this Court. (DE 77-78).4

        It is well-established that “severed claims become entirely independent actions to be

 tried, and judgment entered thereon, independently.” Morris v. Northrop Grumman Corp., 37 F.

 Supp. 2d 556, 580 (E.D.N.Y. 1999) (quoting 9 Wright & Miller, Federal Practice and Procedure:

 Civil 2d § 2387). Therefore, following severance and transfer to this Court, the sole claims in

 this action are the ATA claims and the sole defendant in this action is BSPLC.

        As noted above, on June 28, 2019, shortly after transfer to this Court, BSPLC’s counsel

 informed the Court that BSPLC had decided to cease participation in this action and dismiss its

 counsel, and on September 5, 2019, BSPLC’s default was entered. (DE 82, 86).

    B. Jurisdiction and Liability

        BSPLC’s willful default establishes its liability in this case, because “a party’s default is

 deemed as an admission of all well-pleaded allegations of liability.” Trustees of the Local 813




        4
          Notably, in its decision severing and transferring the ATA claims to this Court, the D.C.
 District Court also ruled that the “act of war” defense is no longer available to BSPLC in this
 case, due to a statutory amendment enacted in October 2018. (See DE 78 at 3).


                                                 4
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 5 of 13 PageID #: 49




 Ins. Tr. Fund v. A.A. Danzo Sanitation, 2018 WL 4268907, at *3 (E.D.N.Y. Aug. 8, 2018),

 report and recommendation adopted, 2018 WL 4266038 (E.D.N.Y. Sept. 5, 2018).

        The allegations against BSPLC in plaintiffs’ complaint are detailed, extensive and

 extremely well-pleaded, and are based inter alia on findings made by the U.S. Treasury. (DE 3 at

 ¶¶ 16; 23-116; 127-145). Indeed, the allegations made in plaintiffs’ complaint here essentially

 mirror those made in the Lelchook action, which this Court has already found sufficient to

 establish BSPLC’s liability for both primary and secondary liability under the ATA. See

 Lelchook, 393 F. Supp. 3d 261 at 265-268. As BSPLC itself has helpfully confirmed, “Lelchook

 involved different plaintiffs than Kaplan, but essentially the same claims.” (DE 82 at 3). Thus,

 here too, BSPLC’s primary and secondary liability under the ATA has been established.5

        The Court must also ensure that it has subject matter and personal jurisdiction before

 entering default judgment. City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 133 (2d

 Cir. 2011) (“Before a court grants a motion for default judgment, it may first assure itself that it

 has personal jurisdiction over the defendant.”) (brackets and citation omitted); Hamburg-Sud N.

 Am., Inc. v. Bomix Industria de Embalagens Ltda., 2017 WL 9482108, at *4 (E.D.N.Y. Nov. 3,

 2017), report and recommendation adopted, 2017 WL 6606896 (E.D.N.Y. Dec. 26, 2017)


        5
           As this Court noted in Lelchook, secondary liability is available in ATA actions that
 were “pending” as of September 28, 2016, when Congress enacted the Justice Against Sponsors
 of Terrorism Act (“JASTA”). Id. at 265; n.2. This case was “pending” as of that date. “The
 definition of the term ‘pending’ includes those cases in which the appeal is still pending. By
 analogy, cases in which the right to appeal has not yet been exhausted or expired also should be
 considered pending.” Mendoza v. Blum, 560 F. Supp. 284, 286 (S.D.N.Y. 1983) (citation
 omitted). See also e.g. Gargoyles v. U.S., 45 Fed. Cl. 139, 143 (1999) (same) (collecting cases);
 Bryant v. Ford Motor, 886 F.2d 1526, 1531 (9th Cir. 1989) (a case is “pending” if the mandate
 has not issued); Swartz v. Meyers, 204 F.3d 417, 421 (3d Cir. 2000) (“‘pending’ includes the
 time for seeking discretionary review, whether or not discretionary review is sought.”).


                                                  5
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 6 of 13 PageID #: 50




 (“[B]efore a court grants a motion for default judgment, it may sua sponte assure itself that it has

 subject matter jurisdiction over the proceeding.”).

         There is no question that this Court has both subject-matter jurisdiction over this action

 and personal jurisdiction over BSPLC. Because plaintiffs’ claims against BSPLC are brought

 under a federal cause of action, i.e., the ATA, 18 U.S.C. § 2333, this Court has original subject-

 matter jurisdiction under 28 U.S.C. § 1331.6 As for personal jurisdiction, it is black-letter law

 that “a defendant forfeits its jurisdictional defense if it appears before a district court to press that

 defense but then willfully withdraws from the litigation and defaults, even after being warned of

 the consequences of doing so.” City of New York, 645 F.3d at 135. BSPLC is well-acquainted

 with this rule, because it was found to have forfeited its personal jurisdiction defense in Lelchook

 for just this reason. See Electronic Order, dated Sept. 28, 2018, in Lelchook v. Islamic Republic

 of Iran, Civ. No. 16-7078-ILG-RLM (“After initially appearing and pressing a personal

 jurisdiction defense, defendant Bank Saderat PLLC then willfully withdrew from the litigation,

 resulting in an entry of default. Defendant Bank Saderat therefore has waived its personal

 jurisdiction defense, see City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 135 (2d

 Cir. 2011).”).

         If that were not enough, BSPLC’s counsel explicitly warned BSPLC in writing that its

 decision to dismiss its counsel and cease participation in this case would result in forfeiture of its

 personal jurisdiction defense and default judgment. (See DE 82 at 3-4; Affidavit of counsel).

 Thus, BSPLC has knowingly forfeited any personal jurisdiction defense in this action.

     C. Damages


         6
          Moreover, as discussed above, all of BSPLC’s challenges to subject-matter jurisdiction
 were rejected by the D.C. District Court.


                                                    6
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 7 of 13 PageID #: 51




        Because this Court has subject-matter jurisdiction over this action and personal

 jurisdiction over BSPLC, and BSPLC’s liability has been established by its intentional default,

 all that remains in order to enter final judgment by default against BSPLC in favor of plaintiffs is

 to fix the amount of plaintiffs’ damages, pursuant to Fed. R. Civ. P. 55(b)(2).

        On July 23, 2014, the D.C. District Court entered a decision finding Iran liable under

 FSIA § 1605A for plaintiffs’ injuries resulting from the Hezbollah rocket attacks. (DE 53-54).7

 On October 1, 2014, the D.C. District Court appointed a Special Master “to take evidence and

 file a report and recommendation regarding the measure of” plaintiffs’ damages. (DE 55 at 1).

        The plaintiffs submitted detailed and extensive damages evidence to the Special Master.

 (See attached Declaration of Robert J. Tolchin). After carefully considering and analyzing this

 evidence, the Special Master submitted reports containing his findings and recommendations to

 the D.C. District Court. (See Kaplan, Civil No. 09-646, at DE 66-80).8 Plaintiffs then moved the

 Special Master to reconsider certain of his findings and recommendations. (Id. at DE 81-82).9

        On September 30, 2016, the D.C. District Court issued a Memorandum Opinion

 regarding plaintiffs’ damages (DE 64 at 5-28). After carefully considering and reviewing the


        7
          That decision also found the Democratic People’s Republic of Korea (“North Korea”),
 against which the plaintiffs had earlier filed a separate FSIA action, Kaplan v. Hezbollah, et al.,
 Civil No. 09-646 (RCL), liable for plaintiffs’ injuries under FSIA § 1605A. The July 23, 2014
 decision also dismissed plaintiffs’ claims against defendant CBI.
        8
            The Special Master also examined and confirmed the plaintiffs’ U.S. citizenship,
 documentary proof of which had also previously been docketed. (See Kaplan, Civil No. 09-646,
 at DE 66-80 (reports) and at DE 47, Ex. FF (Declaration of Robert J. Tolchin conveying copies
 of plaintiffs’ U.S. passports)).
        9
           Though the Special Master’s reports, and the plaintiffs’ motions for reconsideration,
 relate to and bear the captions of both the action against Iran and the action against North Korea,
 they were electronically docketed only in the North Korea action.


                                                  7
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 8 of 13 PageID #: 52




 Special Master’s reports, and the plaintiffs’ motions for reconsideration (which it denied), the

 D.C. District Court found that the following plaintiffs (“Recovering Plaintiffs”) were entitled to

 compensatory damages of the types, and in the amounts, set forth below:

   Plaintiff              Pain &            Solatium       Economic        Total
                          Suffering                        Damages

   Chaim Kaplan           $2,000,000        $1,000,000     $0              $3,000,000
   Rivka Kaplan           $1,500,000        $1,000,000     $0              $2,500,000
   Brian Erdstein         $1,500,000        $1,000,000     $0              $2,500,000
   Karene Erdstein        $2,500,000        $1,000,000     $0              $3,500,000
   Mayan Erdstein         $1,500,000        $0             $0              $1,500,000
   Chayim Kumer           $2,000,000        $0             $0              $2,000,000
   Nechama Kumer          $1,500,000        $1,000,000     $0              $2,500,000
   Laurie Rappeport       $1,500,000        $850,000       $0              $2,350,000
   Margalit Rappeport     $1,500,000        $0             $0              $1,500,000
   Theodore Greenberg     $1,500,000        $1,000,000     $0              $2,500,000
   Moreen Greenberg       $1,500,000        $1,000,000     $0              $2,500,000
   Jared Sauter           $1,500,000        $0             $0              $1,500,000
   Dvora Kaszemacher      $1,500,000        $850,000       $11,966.67      $2,361,966.67
   Chaya Alkareif         $1,500,000        $750,000       $0              $2,250,000
   Avishai Reuvane        $1,500,000        $0             $0              $1,500,000
   Elisheva Aron          $1,500,000        $0             $0              $1,500,000
   Yair Mor               $850,000          $0             $0              $850,000
   Mikimi Steinberg       $850,000          $0             $0              $850,000

 (DE 64, passim). The D.C. District Court entered a final judgment, and an amended final

 judgment, in favor of the Recovering Plaintiffs, reflecting these amounts. (DE 65, 76).

        The D.C. District Court also found that plaintiff Danielle Sauter was not entitled to

 recover for her own pain and suffering because she is not a U.S. citizen, but was entitled to

 recover solatium damages under the FSIA, as the spouse of an injured U.S. citizen (i.e., her

 husband, Jared Souter). (DE 64 at 4-5; 12-13). In this respect, however, the ATA differs from the

 FSIA. The FSIA permits recovery if either “the claimant or the victim was” was a U.S. national.

 28 U.S.C. § 1605A(a)(2)(A)(ii). But the ATA is narrower, and allows recovery only by a U.S.

 citizen “or his or her estate, survivors, or heirs.” 18 U.S.C. § 2333. Thus, where, as here, the


                                                 8
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 9 of 13 PageID #: 53




 American victim survived the attack, his non-American spouse cannot recover under the ATA.

 “[U]nder the ATA, someone who “survived the attack ... has no ‘survivors’ or ‘heirs’ that can

 recover for his injuries on his behalf.” Miller v. Arab Bank, PLC, 372 F. Supp. 3d 33, 41

 (E.D.N.Y. 2019) (quoting Morris v. Khadr, 415 F.Supp.2d 1323, 1337 (D. Utah 2006)). See also

 Saperstein v. Palestinian Auth., 2006 WL 3804718, at *1 (S.D. Fla. Dec. 22, 2006) (“Because

 Mr. Saperstein was not mortally wounded, ‘his estate, survivors, or heirs’ are not able to bring

 such action.”). Accordingly, and unfortunately, plaintiff Danielle Sauter cannot and so does not

 seek an award in this ATA case.

        The D.C. District Court also found that all the other plaintiffs asserting ATA claims were

 not entitled to any award of damages, either because they lacked U.S. citizenship, or because

 they had failed to prove any damages. (DE 64, passim). Therefore, those plaintiffs cannot, and

 thus do not, seek awards in this case.

        For the reasons below, the Recovering Plaintiffs respectfully request that this Court adopt

 the damages findings and awards made in their favor the FSIA action:

        First, it is well established that the self-same types of damages awarded to the

 Recovering Plaintiffs on their FSIA claims against Iran and North Korea – i.e., pain, suffering,

 solatium, and economic losses – are all available under ATA, 18 U.S.C. § 2333. See e.g. Miller

 v. Arab Bank, PLC, 372 F. Supp. 3d 33, 41 (E.D.N.Y. 2019) (“Courts permit ‘[p]laintiffs to

 pursue claims for solatium [emotional] damages’ under the ATA.”) (quoting Lelchook v.

 Commerzbank AG, 2011 WL 4087448, at *2 (S.D.N.Y. 2011)); Knox v. PLO, 442 F. Supp. 2d

 62, 80 (S.D.N.Y. 2006) (awarding solatium damages under the ATA); Morris, 415 F. Supp. 2d at

 1337 (holding both that a U.S. citizen wounded in a terrorist attack “should be awarded damages

 for his lost income and pain and suffering” pursuant to the ATA, and that “the ATA permits



                                                 9
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 10 of 13 PageID #: 54




  claims by U.S. citizens for their nonphysical injuries that result from a terrorist attack on their

  family member if the attack victim is a U.S. citizen who survives the attack.”); Goldberg v. UBS,

  660 F. Supp. 2d 410, 426 (E.D.N.Y. 2009) (citing cases and concluding that “every court that has

  construed § 2333(a)” has found that it permits both emotional and pecuniary damages); Linde v.

  Arab Bank, 384 F. Supp. 2d 571, 588-589 (E.D.N.Y. 2005) (same); Sisso v. Islamic Republic of

  Iran, 2007 WL 2007582, at *10 (D.D.C. 2007) (“injuries consisting of mental anguish and

  emotional pain and suffering… are cognizable under the ATA.”).

            Indeed, because the types of remedies available in ATA § 2333 actions and in FSIA §

  1605A(c) actions are identical, courts hearing terrorism cases commonly consider and apply

  damages findings from ATA cases in FSIA cases, and vice versa. See e.g. Stansell v.

  Revolutionary Armed Forces of Colombia (FARC), 2010 WL 11507790 (M.D. Fla. June 14,

  2010) (using awards in prior FSIA and ATA cases interchangeably as guidance for determining

  award in ATA case); Ungar v. Palestinian Authority, 304 F. Supp. 2d 232, 267-77 (D.R.I. 2004)

  (same).

            Second, plaintiffs have submitted to this Court (appended to the attached Declaration of

  Robert J. Tolchin) copies of the damages evidence that they submitted in their FSIA action.10

  This Court can therefore independently examine and assess that evidence, and ensure that it

  concurs with the findings and damages awards made in the FSIA action.

            Third, it would be a clear waste of judicial and party resources, and an unnecessary and

  painful burden on the plaintiffs, to require them to make a new damages presentation in this

  Court. Cf. Rubin v. Hamas, 2004 WL 2216489, at *3 (D.D.C. Sept. 27, 2004) (“The plaintiffs


            10
           Some of plaintiffs’ damages evidence was also docketed in the North Korea action.
  (See Kaplan, Civil No. 09-646, at DE 81-82).


                                                   10
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 11 of 13 PageID #: 55




  indicate that any evidence that they would present in the instant [ATA] case would be identical

  to the evidence presented in [their FSIA case against Iran] and that a second hearing ‘would be a

  massive waste of judicial resources, and would needlessly force the plaintiffs to relive and

  reiterate the emotionally excruciating testimony previously given by them.’ The court agrees.

  Accordingly, the court uses its previous findings of fact from [the FSIA case] to calculate

  appropriate damages.”).

         Accordingly, the Recovering Plaintiffs respectfully request that this Court adopt the

  damages findings and awards made by the D.C. District Court in their action against Iran.

         Additionally, the ATA provides for treble damages. See 18 U.S.C. § 2333(a) (“Any

  national of the United States injured in his or her person, property, or business by reason of an

  act of international terrorism … may sue therefor … and shall recover threefold the damages he

  or she sustains.”). Therefore, the compensatory damage awards made by the D.C. District Court

  should be trebled in this case. Cf. Rubin, 2004 WL 2216489, at n.2 (trebling awards previously

  made in FSIA action, when entering judgment in ATA action).

     D. Technical Issues Relating to Entry of Final Judgment

         There are three technical or procedural issues relating to the entry of final judgment in

  this case which the plaintiffs respectfully seek to bring to the Court’s attention:

         First, plaintiffs respectfully suggest (while in no way presuming to second-guess the

  Court’s intentions, inclinations, or discretion) that referral of this motion to a magistrate judge

  might not be the most efficacious course of action in the present case. Most federal courts to

  address the issue have held that a magistrate judge lacks authority to enter a final default

  judgment absent prior consent of the defendant to the referral. See e.g. Amergi v. Palestinian

  Authority, 611 F.3d 1350, 1355 (11th Cir. 2010) (“because the district court never adopted or



                                                   11
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 12 of 13 PageID #: 56




  approved of the magistrate judge’s final judgment for Saperstein, and the parties never consented

  to the final judgment, we determined that the judgment was not binding.”); In re Pringle, 495

  B.R. 447, 457-462 (9th Cir. BAP 2013) (collecting cases and noting that the defendant’s prior

  consent, vel non, to the referral, is likely dispositive); but see Baker v. Socialist People’s Libyan

  Arab Jamahirya, 810 F. Supp. 2d 90, 99 (D.D.C. 2011) (magistrate judge ruled that he had

  authority to enter default judgment despite the lack of consent by the defendant to the referral).

           To the best of plaintiffs’ knowledge, the Second Circuit has not decided this issue. Thus,

  to avoid all doubt, ensure finality, and prevent subsequent direct attack on the judgment (in this

  Court) or collateral attacks on the judgment (e.g., in other jurisdictions during enforcement

  proceedings), plaintiffs respectfully request that final judgment be entered by an Article III

  judge.

           Second, plaintiffs may need to seek to enforce their judgment in other jurisdictions.

  Plaintiffs are informed that certain foreign jurisdictions will not recognize awards of treble

  damages and, moreover, will not recognize an award that includes treble damages unless the

  compensatory, pre-trebling element of the award is specifically identified as such.

           Accordingly, plaintiffs respectfully request that the final judgment against BSPLC set

  forth both the underlying compensatory awards, prior to trebling, as well as the total, trebled

  awards. See, e.g., Sokolow v. PLO, 2015 WL 10852003 (S.D.N.Y. Oct. 1, 2015) (exemplar of

  final ATA judgment listing both the underlying compensatory awards and the post-trebling total

  awards).

           Third, as discussed above, plaintiff Danielle Sauter is not entitled to recover under the

  ATA, and the D.C. District Court found that certain plaintiffs either did not demonstrate that they




                                                   12
Case 1:19-cv-03142-ILG-RLM Document 88-1 Filed 01/16/20 Page 13 of 13 PageID #: 57




  suffered compensable harm as a result of the rocket attacks,11 or are not U.S. citizens.12

  Accordingly, in order to avoid any questions of finality, plaintiffs respectfully request that the

  Court enter a final judgment which expressly dismisses the claims of these plaintiffs.

           WHEREFORE, this motion should be granted.

  Dated:        Brooklyn, New York
                January 16, 2020
                                                         Respectfully submitted,

                                                         THE BERKMAN LAW OFFICE, LLC
                                                         Attorneys for the Plaintiff


                                                         by:
                                                               Robert J. Tolchin

                                                         111 Livingston Street, Suite 1928
                                                         Brooklyn, New York 11201
                                                         718-855-3627




           11
           These are plaintiffs Arye Kaplan, Menachem Kaplan, Chana Kaplan, Mushka Kaplan,
  Efraim Kaplan, Noa Erdstein, Netiya Erdstein, Ariel Erdstein, Malka Kumer and Chana Kumer.
  (See DE 65). These plaintiffs were minors when the case was filed, and were named in the
  complaint by their initials.
           12
                The non-U.S. citizens are plaintiffs Michael Fuchs and Myra Mandel.


                                                    13
